                                                             1 David H. Krieger, Esq.
                                                             2
                                                                 Nevada Bar No. 9086
                                                                 HAINES & KRIEGER, LLC
                                                             3   8985 S. Eastern Avenue, Suite 350
                                                             4   Henderson, Nevada 89123
                                                                 Phone: (702) 880-5554
                                                             5   FAX: (702) 385-5518
                                                             6   Email: dkrieger@hainesandkrieger.com
                                                                 Attorney for Plaintiff, WILLIE D. HENRY
                                                             7
                                                             8                       UNITED STATES DISTRICT COURT
                                                                                          DISTRICT OF NEVADA
                                                             9
                                                            10                                           Case No. 2:18-cv-01882-RFB-NJK
                                                                  WILLIE D. HENRY,
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350




                                                                                                         STIPULATION AND ORDER
                           Henderson, Nevada 89123




                                                            12                          Plaintiff,       DISMISSING ACTION WITH
                                                            13    v.                                     PREJUDICE AS TO EQUIFAX
                                                                                                         ONLY
                                                            14
                                                                  EQUIFAX INFORMATION
                                                            15    SERVICES, LLC;
                                                                  DOVENMUEHLE MORTGAGE,
                                                            16
                                                                  INC; and EAGLE HOME
                                                            17    MORTGAGE, LLC,
                                                            18                          Defendants.
                                                            19
                                                                       WILLIE D. HENRY (“Plaintiff”), together with Defendant EQUIFAX
                                                            20
                                                            21 INFORMATION SERVICES, LLC (“EQUIFAX INFORMATION SERVICES,
                                                            22
                                                                 LLC”), hereby stipulate and agree that the above-entitled action shall be dismissed,
                                                            23
                                                            24
                                                                 with prejudice, pursuant to and in accordance with Federal Rule of Civil Procedure

                                                            25 ///
                                                            26
                                                                 ///
                                                            27
                                                            28 ///

                                                                                                          -1-
                                                             1 41(a)(2). This Dismissal is effective ONLY as to Defendant EQUIFAX
                                                             2
                                                                 INFORMATION SERVICES, LLC. Each party shall bear its own attorney's
                                                             3
                                                             4 fees and costs of suit.
                                                             5
                                                                      Dated: June 19, 2019
                                                             6
                                                             7
                                                                 /s/David H. Krieger, Esq.            /s/ Jeremy J. Thompson, Esq.
                                                             8
                                                                 David H. Krieger, Esq.               Jeremy J. Thompson, Esq.
                                                             9   Nevada Bar No. 9086                  Nevada Bar No. 12503
                                                                 HAINES & KRIEGER, LLC                CLARK HILL, PLLC
                                                            10
                                                                 8985 S. Eastern Avenue               3800 Howard Hughes Parkway
HAINES & KRIEGER, LLC




                                                            11   Suite 350                            Suite 500
                        8985 S. Eastern Avenue, Suite 350




                                                                 Henderson, Nevada 89123              Las Vegas, NV 89169
                           Henderson, Nevada 89123




                                                            12
                                                                 Attorney for Plaintiff               Attorney for Defendant Equifax
                                                            13
                                                            14
                                                            15
                                                                                                ORDER
                                                            16
                                                            17        IT IS SO ORDERED.
                                                            18                               ________________________________
                                                            19                               RICHARD  F. BOULWARE, II
                                                                                                 ___________________________________
                                                                                             UNITED  STATES
                                                                                                 UNITED      DISTRICT
                                                                                                         STATES       JUDGE
                                                                                                                 DISTRICT JUDGE
                                                            20
                                                                                             DATED this 20th day of June, 2019.
                                                            21                                    DATED: ___________________________
                                                            22
                                                            23
                                                            24
                                                            25
                                                            26
                                                            27
                                                            28

                                                                                                    -2-
